70478: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-35743: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 70478


Short Caption:ROSENBERG LIVING TRUST VS. MALEK C/W 69399Court:Supreme Court


Consolidated:69399*, 70478Related Case(s):69399


Lower Court Case(s):Clark Co. - Eighth Judicial District - A689113Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:None for Justice ParraguirrePanel Assigned:
					En Banc
					


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:09/06/2017How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantFrederic and Barbara Rosenberg Living TrustJacqueline A. Gilbert
							(Kim Gilbert Ebron)
						Karen L. Hanks
							(Kim Gilbert Ebron)
						Howard C. Kim
							(Kim Gilbert Ebron)
						


RespondentShahin Shane MalekPreston P. Rezaee
							(Former)
						
							(The Firm, P.C.)
						James E. Shapiro
							(Smith & Shapiro, PLLC)
						





Docket Entries


DateTypeDescriptionPending?Document


06/02/2016Filing FeeFiling fee due for Appeal.


06/02/2016Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.16-17177




06/02/2016Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.16-17179




06/02/2016Filing FeeE-Payment $250.00 from Jacqueline A. Gilbert


06/07/2016Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.  Docketing Statement mailed to counsel for appellant - due: 20 days.16-17611




06/07/2016Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant(s) 15 days transcript request form; 120 days opening brief:16-17751




06/20/2016MotionFiled Joint Motion to Consolidate Appeals and to Apply the Briefing schedule for Case No. 70478 to the Consolidated Appeal. Nos. 69399/70478.16-19105




06/21/2016Transcript RequestFiled Certificate of No Transcript Request.16-19299




06/27/2016Order/ProceduralFiled Order Granting Motions. These appeals are consolidated for all appellate purposes. The Frederic and Barbara Rosenberg Living Trust shall have until October 5, 2016, to file and serve a single appendix and opening brief addressing all issues in these appeals. Nos. 69399/7047816-20071




06/27/2016Docketing StatementFiled Appellant Fredric and Barbara Rosenberg Living Trust's Docketing Statement Civil Appeals (70478). Nos. 69399/70478.16-20089




07/11/2016Order/ProceduralFiled Order to Show Cause.  Appellant's Response in Docket No. 70478 due:  30 days.  Respondent may file any reply within 11 days of service of appellant's response.  Nos. 69399/70478.16-21454




08/10/2016MotionFiled Response to Order to Show Cause. Nos. 69399/70478.16-24779




09/12/2016Order/ProceduralFiled Order. It appears that a final judgment has been entered and the appeal in Docket No. 70478 may proceed. Pursuant to our June 27, 2016, order, the opening brief and appendix in these consolidated appeals remains due on October 5, 2016.  Failure to timely file the opening brief and appendix may result in the imposition of sanctions. Nos. 69399/70478.16-28303




09/30/2016MotionFiled Unopposed Motion to Extend Time to File Opening Brief (Third Request - First on Consolidation).16-30500




10/04/2016Notice/IncomingFiled Substitution of Counsel (James Shapiro to Replace Preston Rezaee as counsel for Respondent (70478)). Nos. 69399/70478.16-30789




10/05/2016Order/ProceduralFiled Order Granting Motion. Appellant/cross-respondent's Opening Brief and Appendix due: October 12, 2016. Nos. 69399/70478.16-30992




10/12/2016AppendixFiled Joint Appendix Vol. 1. Nos. 69399/70478.16-31798




10/12/2016AppendixFiled Joint Appendix Vol. 2. Nos. 69399/70478.16-31799




10/12/2016AppendixFiled Joint Appendix Vol. 3. Nos. 69399/70478.16-31802




10/12/2016AppendixFiled Joint Appendix Vol. 4. Nos. 69399/70478.16-31803




10/12/2016AppendixFiled Joint Appendix Vol. 5. Nos. 69399/70478.16-31804




10/12/2016AppendixFiled Joint Appendix Vol. 6. Nos. 69399/70478.16-31815




10/12/2016AppendixFiled Joint Appendix Vol. 7. Nos. 69399/70478.16-31816




10/12/2016AppendixFiled Joint Appendix Vol. 8. Nos. 69399/70478.16-31817




10/12/2016AppendixFiled Joint Appendix Vol. 9. Nos. 69399/70478.16-31818




10/12/2016AppendixFiled Joint Appendix Vol. 10. Nos. 69399/70478.16-31819




10/12/2016AppendixFiled Joint Appendix Vol. 11. Nos. 69399/70478.16-31820




10/12/2016AppendixFiled Joint Appendix Vol. 12. Nos. 69399/70478.16-31821




10/12/2016AppendixFiled Joint Appendix Vol. 13. Nos. 69399/70478.16-31822




10/12/2016AppendixFiled Joint Appendix Vol. 14. Nos. 69399/70478.16-31823




10/13/2016BriefFiled Appellant's Opening Brief. Nos. 69399/70478.16-31982




11/07/2016MotionFiled Stipulation to Extend Time to File Respondents' Briefs.16-34746




11/07/2016Notice/OutgoingIssued Notice Motion/Stipulation Approved. Respondents' Answering Briefs due: December 14, 2016.16-34751




12/15/2016BriefFiled Respondent Shahin Malek's Answering Brief (70478). Nos. 69399/70478.16-38906




12/15/2016AppendixFiled Respondent Shahin Malek's Appendix (70478). Nos. 69399/70478.16-38907




12/15/2016BriefFiled Respondent/Cross-Appellant's Answering Brief and Opening Brief on Cross-Appeal (69399). Nos. 69399/70478.16-38908




12/15/2016AppendixFiled Respondent/Cross-Appellant's Supplemental Appendix (69399). Nos. 69399/70478.16-38911




01/12/2017MotionFiled Stipulation to Extend Time to File Appellant's Reply Brief and Answering Brief on Cross-Appeal (First Request).(69399). Nos. 69399/70478.17-01212




01/12/2017Notice/OutgoingIssued Notice Motion/Stipulation Approved. Appellant's Reply Brief and Answering Brief on Cross-Appeal due: February 16, 2017. Nos. 69399/70478.17-01215




02/15/2017MotionFiled Appellant/Cross-Respondent's Unopposed Motion to Extend Time to File Appellant's Reply Brief and Answering Brief on Cross-Appeal. Nos. 69399/70478.17-05455




02/21/2017Order/ProceduralFiled Order Granting Motion.  Appellant/Cross-Respondents' Combined Reply on Appeal and Answering Brief on Cross-Appeal due:  March 20, 2017.  Nos. 69399/70478.17-05944




03/20/2017BriefFiled Appellant's Reply Brief and Answering Brief on Cross-Appeal. Nos. 69399/70478.17-09243




03/29/2017BriefFiled Respondent/Cross-Appellant's Reply Brief in Support of Cross-Appeal. Nos. 69399/70478.17-10472




03/29/2017Case Status UpdateBriefing Completed/To Screening. Nos. 69399/70478.


06/26/2017Order/Clerk'sFiled Filed Order Re:  Scheduling of Oral Argument.  This matter will be scheduled for oral argument on the next available calendar.  Nos. 69399/70478.17-21028




07/19/2017Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Thursday, September 7, 2017, at 10:30 a.m. for 30 minutes in Carson City.17-23911




08/03/2017MotionFiled Appellant/Cross-Respondent's Motion for Additional Oral Argument Time.17-25891




08/08/2017Order/ProceduralFiled Order Granting Motion. The oral argument currently scheduled for September 7, 2017, at 10:30 a.m. is vacated. The clerk of this court is directed to schedule oral argument in this matter for September 6, 2017, at 1:30 p.m., in Carson City. Nos. 69399/70478.17-26373




08/22/2017Notice/OutgoingIssued Oral Argument Reminder Notice. Nos. 69399/70478.17-28119




09/06/2017Case Status UpdateOral argument held this day. Case submitted for decision.  "Before the En Banc Court."


09/13/2018Opinion/DispositionalFiled Authored Opinion. "Affirmed in part, reversed in part, and remanded." Fn1[The Honorable Ron D. Parraguirre, Justice, voluntarily recused himself from participation in the decision of this matter.] Before the Court En Banc. Author: Hardesty, J. Majority: Hardesty/Douglas/Cherry/Gibbons/Pickering/Stiglich. 134 Nev. Adv. Opn. No. 69. EN BANC  Nos. 69399/7047818-35743




10/09/2018RemittiturIssued Remittitur. Nos. 69399/70478.18-39486




10/09/2018Case Status UpdateRemittitur Issued/Case Closed. Nos. 69399/70478.


11/02/2018RemittiturFiled Remittitur. Received by District Court Clerk on October 16, 2018. Nos. 69399/7047818-39486





Combined Case View